Citation Nr: 1812424	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder (MDD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Air Force from November 2000 to December 2005.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied a rating in excess of 30 percent for the appellant's service-connected MDD.  Before the appeal was certified to the Board, in an August 2014 rating decision, the RO increased the rating for the appellant's MDD to 50 percent, effective June 27, 2008.  Jurisdiction over the appellant's case is currently with the RO in Seattle, Washington.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that his MDD is more disabling than the 50 percent rating reflects.  In a September 2014 statement in support of his claim, the appellant stated that his MDD should be rated 70 percent or greater.  After a review of the record, the Board finds that a remand to the Agency of Original Jurisdiction (AOJ) is necessary prior to deciding this claim.

First, the Board notes that since this matter was last reviewed by the RO in a September 2014 Statement of the Case, new evidence, including a January 2015 VA examination, has been associated with the record.  Under these circumstances, a remand for the issuance of a Supplemental Statement of the Case is necessary.  38 C.F.R. §20.1304 (providing that any pertinent evidence submitted by the appellant must be referred to the RO for review, unless this procedural right is waived by the appellant); see also 38 C.F.R. §§ 19.31, 19.37, 20.1304.    

Additionally, the record on appeal appears to be incomplete, lacking the appellant's VA treatment records since February 2015.  VA's duty to assist requires making as many requests as necessary to obtain relevant records from a Federal department or agency until it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

Further, at his October 2017 hearing, the appellant stated that it was his belief that his MDD may have worsened over time.  The Board finds that an additional VA examination is therefore necessary to determine the current extent of the appellant's disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the appellant's outstanding VA treatment records and associate them with the electronic claims file.  As set forth above, the most recent VA treatment records currently in the record on appeal are dated in February 2015.  

2.  The AOJ should schedule the appellant for an appropriate VA examination to determine the current severity of his service connected MDD.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the current severity of the appellant's MDD.  

3.  After the above development has been completed, and after conducting an additional development deemed necessary, the RO should reconsider the claim, considering all the evidence of record.  If the appellant's claim remains denied, he should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




